MR. CHIEF JUSTICE JAMES T. HARRISON
(dissenting).
I dissent.
I feel that the plaintiff has not had a fair opportunity to be heard. The superintendent of banks met plaintiff’s requests for knowledge of the additional information which resulted in his changing his mind from a denial of the charter for the proposed bank to one of conditionally granting it with the statement that such information was of a very confidential nature. Plaintiff did not seek knowledge of confidential matters, all it wanted was that the superintendent of banks either hold a hearing or in some manner give it general knowledge of the additional information for its analysis and response.
I note that the attorney general in seeking a limitation of the deposition examination referred to “economic activity in the Roundup area. ’ ’
For some time there has been a constant effort on the part of bureaus to call many of their activities “classified” and therefore not open to public inspection. Hardly a day passes without mention in the public press of efforts by members of the news media to investigate certain activities, only to be refused access because the matter is designated “classified,” “privileged” or “confidential.”
Back in 1963 the matter of secrecy by public officers was under consideration by the legislature and they enacted what is now section 82-3401, R.C.M.1947, and which reads:
“The legislature finds and declares that public boards, commissions, councils, and other public agencies in this state exist to aid in the conduct of the peoples’ business. It is the intent of this act that actions and deliberations of all public agencies shall be conducted openly. The people of the state do not wish to abdicate their sovereignty to the agencies which serve them. *161Towards these ends, the provisions of the act shall be liberally construed.”
So reads the first section of the popularly known “Open Meetings Law.” The second section provides that all meetings of public or governmental bodies, boards, bureaus, commissions or agencies of the state should be open to the public, except as otherwise specifically provided by law, and except any meeting involving or affecting matters such as state security, discipline of employees, personnel matters, purchase of public property, revocation of licenses and law enforcement. I appreciate that the superintendent of banks seeks refuge for his actions in certain statutes as set forth in the majority opinion.
I do not follow the reasoning of the majority as to the intent of these statutes because section 5-202, R.C.M.1947, provides that the superintendent shall determine, among other things, “* * * whether the public convenience and advantage will be promoted by the opening of such bank * * The majority insist that section 5-1012, R.C.M.1947, which they quote, makes all information gained or discovered by the superintendent to be confidential and attach no significance to the preceding code section 5-1011, R.C.M.1947, which provides for examination of private banks doing business in the state by the superintendent and grants him power to examine all the books, papers, and effects of such bank for the purpose of ascertaining its financial condition.
To my mind section 5-1012 refers to the actions provided for in section 5-1011 and should not be considered a general holding that all acts of the superintendent are to be deemed confidential.
The majority also holds that this must be so or section 5-705, R.C.M.1947, would be a meaningless duplication of section 5-1012. With this I cannot agree. Section 5-705 is preceded by section 5-704 which provides that the superintendent may call for reports at least three times a year. Then section 5-705, commences :
“The report and any information contained in the reports *162and statements hereinabove provided for, other than such reports as are required to be published, shall be deemed to be secret and for the confidential information of the superintendent of banks only * *
There is no meaningless duplication between section 5-705, dealing with confidential reports from private banks, and section 5-1012 which deals with the examination of private banks and the information contained in its books, papers and effects.
There was a time in Montana when every hamlet had a bank and a$ one travels about the state now the only brick building in our many ghost towns is that of a defunct bank. Following the closure of their pioneer banks, many competing for the sparse banking business in a small community, came a period of stability and soundness in banking. One cannot help but note the many new banks that are springing up around Montana and become fearful that history may be getting ready to repeat itself.
This brings me again face to face with the question: Does the opening of another bank in Roundup promote the convenience and advantage of that community? Judging from the record in this cause I cannot say that in my opinion it does. But the majority hold that opinions, other than those of the superintendent of banks, have no standing. To put a matter of grave concern to the economy of a community into the hands of one man and permit him to deny access to the basis for his action on the ground it is confidential is, in my opinion, establishing a dangerous precedent.
MR. JUSTICE CASTLES concurs in the dissent of the Chief Justice.